Exhibit 10.5

 

AMENDMENT TO CONTRIBUTION AGREEMENT

 

THIS AMENDMENT TO CONTRIBUTION AGREEMENT (this “Amendment”), dated as of
November 1, 2007, is entered into by and between Quicksilver Resources Inc., a
Delaware corporation (“Quicksilver”), and BreitBurn Operating L.P., a Delaware
limited partnership (“BreitBurn”). Each capitalized term used herein and not
otherwise defined herein shall have the meaning ascribed to such term in the
Contribution Agreement referred to below.

 

RECITALS

 

WHEREAS, Quicksilver and BreitBurn entered into that certain Contribution
Agreement dated as of September 11, 2007 (the “Contribution Agreement”); and

 

WHEREAS, Quicksilver and BreitBurn desire to amend and restate certain
Disclosure Schedules attached to the Contribution Agreement in accordance with
the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants, conditions and agreements contained herein and in the Contribution
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Parties,
intending to be legally bound by the terms hereof, agree as follows:

 

Section 1                                               Amendment and
Restatement of certain Disclosure Schedules and Exhibits. Effective immediately
prior to the Closing, Exhibit A-1, Exhibit A-2, Exhibit A-3, and Schedule 4.17
to the Contribution Agreement are hereby amended and restated in their entirety
to read as set forth on Exhibit A-1, Exhibit A-2, Exhibit A-3, and Schedule 4.17
, respectively, attached hereto. Effective as of September 11, 2007,
Exhibit A-5, Schedule 4.15 and Schedule 6.8 to the Contribution Agreement are
hereby amended and restated in their entirety to read as set forth on
Exhibit A-5, Schedule 4.15 and Schedule 6.8, respectively, attached hereto.

 

Section 2                                               Preliminary Settlement
Statement. Notwithstanding anything to the contrary contained in the
Contribution Agreement, no adjustments shall be made to the Initial
Consideration at Closing pursuant to the Preliminary Settlement Statement and
the Closing Date Consideration shall equal the Initial Consideration. All
adjustments to the Closing Date Consideration shall be made pursuant to the
Final Settlement Statement.

 

Section 3                                               Severability. If any
provision of this Amendment shall be declared by any court of competent
jurisdiction to be illegal, void or unenforceable, all other provisions of this
Amendment shall not be affected and shall remain in full force and effect.

 

Section 4                                               Governing Law. This
Amendment and the rights and duties of the Parties hereunder shall be governed
by, and construed in accordance with, the laws of the State of Texas (excluding
any conflict of laws, rule or principle that might refer the governance or
construction

 

1

--------------------------------------------------------------------------------


 

of this Amendment to the law of another jurisdiction), other than matters
dealing with the ownership of real property or interests therein, which shall be
governed by the laws of the state where such property is located.

 

Section 5                                               Counterparts. This
Amendment may be executed by facsimile and in any number of counterparts, each
of which shall be deemed to be an original and all of which together shall be
deemed to be one and the same instrument.

 

Section 6                                               Ratification. The
Parties hereby ratify and approve the Contribution Agreement, as amended hereby,
and the Parties acknowledge that all of the terms and provisions of the
Contribution Agreement, as amended hereby, are and remain in full force and
effect.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment is executed by the Parties as of the date set
forth above.

 

 

QUICKSILVER RESOURCES INC.

 

 

 

 

 

By:

 

 

Philip Cook

 

Senior Vice President – Chief Financial Officer

 

 

 

 

 

BREITBURN OPERATING L.P.

 

 

 

By:

BreitBurn Operating GP, LLC,

 

 

its General Partner

 

 

 

 

 

By:

 

 

Halbert S. Washburn

 

Co-Chief Executive Officer

 

 

Execution Page

 

--------------------------------------------------------------------------------